         Case 1:18-cv-09509-GBD Document 39 Filed 08/05/19 Page 1 of 1
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     August 5, 2019

VIA ECF

Honorable George B. Daniels
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

           Re: Christopher Quero et al. v. Elisabeth DeVos, 18 Civ. 9509 (GBD)

Dear Judge Daniels:

        I write on behalf of the parties in the above-referenced case to request an adjournment of
the conference currently scheduled for August 8, 2019, at 9:45 a.m. The parties are in the
process of negotiating a settlement that, if agreed upon, would resolve the plaintiffs’ claims in
this lawsuit. However, the parties need additional time to endeavor to finalize that settlement.
The parties hope to be in a position to submit a settlement agreement to the Court for its approval
by August 30, 2019. Accordingly, the parties request that the conference be adjourned sine dine,
or to a date in September. This is the parties’ first request for an adjournment of this conference.

       We thank the Court for its consideration of this request.

                                                           Respectfully submitted,

                                                           GEOFFREY S. BERMAN
                                                           United States Attorney
                                                           Southern District of New York
                                                           Counsel for Defendant

                                                  By:      /s/ Rachael L. Doud
                                                           RACHAEL L. DOUD
                                                           Assistant United States Attorney
                                                           86 Chambers Street, Third Floor
                                                           New York, New York 10007
                                                           Tel.: (212) 637-3274
                                                           Fax: (212) 637-2686
                                                           rachael.doud@usdoj.gov
